Exhibit 10.1

EXECUTION VERSION

January 27, 2016

TPVG Variable Funding Company LLC

TriplePoint Venture Growth BDC Corp.

2755 Sand Hill Road, Suite 150

Menlo Park, California 94025

Attention: Sajal Srivastava

 

Re: Receivables Financing Agreement dated as of February 21, 2014 (as amended,
waived or otherwise modified from time to time prior to the date hereof, the
“Agreement”) by and among TPVG Variable Funding Company LLC, as borrower
(“Borrower”), TriplePoint Venture Growth BDC Corp., as collateral manager
(“Collateral Manager”) and as sole equityholder, Portfolio Financial Servicing
Company, as backup collateral manager (“Backup Collateral Manager”), U.S. Bank
National Association, as custodian (“Custodian”), the Agents from time to time
party thereto, the Lenders from time to time party thereto, and Deutsche Bank
AG, New York Branch, as administrative agent (“Administrative Agent”).

Dear Mr. Srivastava:

Reference is made to the Agreement. Capitalized terms used but not specifically
defined in this letter agreement shall have the meanings provided for such terms
in the Agreement.

The Borrower and the Collateral Manager have requested that the Required
Lenders, the Agents and the Administrative Agent agree to make certain
amendments as set forth in this letter agreement and such parties have reviewed
this request and wish to amend the Agreement as set forth herein. In
consideration of the covenants contained herein and other good and valuable
consideration the receipt and sufficiency of which are acknowledged, the parties
hereto agree as follows:

 

  1. Amendments to Agreement. As of the date of this letter agreement, the
following amendments are made to the Agreement:

 

  a. The definition of “Applicable Margin” in Section 1.1 of the Agreement is
hereby amended by deleting “3.50%” where such percentage appears therein and
inserting “3.00%” in lieu thereof.

 

  b. The definition of “Scheduled Revolving Period Termination Date” in
Section 1.1 of the Agreement is hereby amended by deleting “February 21, 2016”
where such date appears and inserting “ February 21, 2018” in lieu thereof.

 

  c. The following clause (c) is inserted in Section 18.11 of the Agreement in
alphabetical order:



--------------------------------------------------------------------------------

“(c) The provisions of this Section 18.11 shall survive the termination of this
Agreement. The provisions of this Section 18.11 are a material inducement for
the Secured Parties to enter into this Agreement and the transactions
contemplated hereby and are an essential term hereof. The parties hereby agree
that monetary damages are not adequate for a breach of the provisions of
Section 18.11 and the Administrative Agent may seek and obtain specific
performance of such provisions (including injunctive relief), including, without
limitation, in any bankruptcy, reorganization, arrangement, winding up,
insolvency, moratorium, winding up or liquidation proceedings, or other
proceedings under United States federal or state bankruptcy laws, or any similar
laws.”

2. Conditions Precedent. This letter agreement shall become effective upon the
execution and delivery of this letter agreement by each party hereto.

3. Agreement in Full Force and Effect. Except as specifically amended hereby,
all of the terms and conditions of the Agreement shall remain in full force and
effect.

4. Representations. Each of the Borrower and the Collateral Manager severally
represents and warrants that all acts, filings and conditions required to be
done and performed and to have happened (including, without limitation, the
obtaining of necessary governmental approvals) precedent to the entering into of
this letter agreement and making it the duly authorized, legal, valid and
binding obligation of such party, enforceable in accordance with its terms, have
been done, performed and have happened in due and strict compliance with all
applicable laws.

5. Miscellaneous.

(a) This letter agreement may be executed in any number of counterparts, each of
which, taken together, shall constitute one and the same agreement.

(b) No amendment, modification or waiver of any provision of this letter
agreement shall be effective without the written agreement of each of the
parties hereto. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

(c) This letter agreement shall become effective upon the Administrative Agent’s
receipt of executed counterparts from each of the other parties hereto.

(d) THIS LETTER AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
CONFLICT OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

[Signature pages follow]



--------------------------------------------------------------------------------

Very truly yours,

 

DEUTSCHE BANK AG, NEW YORK

BRANCH, as Administrative Agent and

Syndication Agent

By:   /s/ Casey Rust   Name: Casey Rust   Title: Vice President

 

By:   /s/ Shawn Rose   Name: Shawn Rose   Title: Vice President

Signature Page to Fifth Amendment to Receivables Financing Agreement



--------------------------------------------------------------------------------

Accepted and Agreed:

 

TPVG VARIABLE FUNDING COMPANY LLC, as Borrower

By:  

/s/ Sajal Srivastava

Name: Sajal Srivastava Title: President

TRIPLEPOINT VENTURE GROWTH BDC CORP.,

as Collateral Manager and as sole Equityholder By:  

/s/ Sajal Srivastava

Name: Sajal Srivastava

Title: President

Signature Page to Fifth Amendment to Receivables Financing Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Committed Lender and Agent By:  

/s/ Casey Rust

Name:   Casey Rust Title:   Vice President

 

By:  

/s/ Shawn Rose

Name:   Shawn Rose Title:   Vice President

 

KEYBANK NATIONAL ASSOCIATION,

as Committed Lender and Agent

By:  

/s/ Richard S. Andersen

Name:   Richard S. Andersen Title:   Designated Signer

 

EVERBANK COMMERCIAL FINANCE, INC.,
as Committed Lender and Agent By:  

/s/ John Dale

Name:   John Dale Title:   Managing Director

 

ALOSTAR BANK OF COMMERCE,

as Committed Lender and Agent

By:  

/s/ Brent Layton

Name:   Brent Layton Title:   Vice President

Signature Page to Fifth Amendment to Receivables Financing Agreement